 In the Matter Of MISSISSIPPI VALLEY BARGE LINE COMPANYandINTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL No 854,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter of MISSISSIPPI VALLEY BARGE LINE COMPANYandINTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL No. 854,AFFILIATEDWITH THE AMERICAN FEDERATION OF LABOR, ANDLOUISIANA LABORERS' PROTECTIVE ASSOCIATION, INCORPORATEDCases Nos. R-3370 and RE-36.-Decided January 14, 1942Jurisdiction:water transportation industryInvestigation and Certification of Representatives:existence of question disputeas to appropriate unit; conflicting claims of rival representatives; -contract, notasserted as a bar by either party, no bar to; election necessary.Unit Appropriate for Collective Bargaining:all loaders and unloaders of freightbarges and freight cars employed by the Company at New Orleans, excludingcrane and derrick operators, notwithstanding desire of Company and one ofthe unions to include them, where there is no unterchange of employees betweenthe two groups, where crane and derrick operators are paid a weekly salarywhile loaders and unloaders work on an hourly basis, and in view of the factthat crane and derrick operators are covered by a separate contract.Mr. G. C. Taylor,of St. Louis, Mo., andMr. P. B. Lansing,andMr. R. L. McGirl,of New Orleans, La., for the Company.Mr. Hayard E. AugustineandMr. Robert Jones,ofNew Orleans,La., for the I. L. A.Mr. Rudolph F. Becker, Jr.,of New Orleans, La., for the Association.Mr. Frederic B. Parkes, 2nd,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 4, and November 19, 1941, respectively, InternationalLongshoremen's Association, Local No. 854, affiliated with the Amer-ican Federation of Labor, herein called the I. L. A., and MississippiValley Barge Line Company,' New Orleans, Louisiana, herein calledthe Company, filed with the " Regional Director for the FifteenthErroneously designated as "MississippiValleyBargeLine" in theformal papers and corrected byamendment at the hearing38 N. L. R. B., No 53206 MISSISSIPPI VALLEY BARGE LINE COMPANY207Region' (New Orleans, Louisiana) separate petitions, -each allegingthat a question affecting 'commerce had arisen concerning the repre-sentation of employees of the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat.'449, herein called theAct.On November 21 and 26, 1941, respectively, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, section 3, of National Labor RelationsBoard Rules and Regulations-Series 2,, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice; and pursuanttoArticle III, Section 10 (c) (2) of ., said Rules and Regulations,-ordered that the two cases be consolidated for all purposes. -On December 2, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theI.L.A., and'Louisiana Laborers' Protective Association, Incorpo-rated,2 herein called the Association, a labor organization ,claiming torepresent employees directly affected by the investigation.Pursuantto notice, a hearing was held oh December 8, 1941, at New Orleans,Louisiana, before C. Paul Barker, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company, the I. L. A., and theAssociation were represented and participated in the hearingFullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made variousrulings on motions and 'on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On December 22, 1941, the Company filed a brief which theBoard has consideredUpon the entire record in the case, the Board makes the following.FINDINGS OF FACT1.THE BUSINESS OF THE ' COMPANYMississippi Valley Barge Line Company,a Delaware corporation,is acommon carrier of freightbete'een New Orleans, Louisiana, andSt.Louis,Missouri,on the, Mississippi Rlver, and between NewOrleans, Louisiana, and Cincinnati, Ohio, on the Ohio River,includingintermediate ports.The Company operates 5 boats and 95 barges.The Company maintains offices in New Orleans, Louisiana, Cincinnati,Ohio,,and St. Louis,Missouri,as well as at other points.The grossrevenue of the Company amounts to approximately $3,000,0002Erroneously designated as "Louisiana Laborers Protective Association"in the formal papers and cor-rected by amendment at the hearing 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDannually.The Company concedes that it is engaged in commercewithin the meaning of the Act. The Company employs approxi-mately 700 employees.We find that the Company is engaged in trade, traffic, and trans-portation among the several States, and that its ,employees are directlyengaged in such trade, traffic, transportation, and commerce.II.THE ORGANIZATIONS INVOLVEDInternationalLongshoremen's Association, Local No.. 854, is alabor organization affiliated with the American Federation of Labor,admitting employees of the Company to membership.Louisiana Laborers' Protective Association, Incorporated, is anunaffiliated labor organization admitting employees of the Companytomembership.III.THE QUESTION CONCERNING REPRESENTATIONPrior to filing its petition, the I. L. A. notified the Company that itrepresented a majority of certain employees employed by the Companyat New Orleans, Louisiana, and requested that the Company agree toa consent election.The Company was willing to consent to an im-mediate election but the Association refused to give its consent.On May 15, 1940, the Company and the Association entered intoa contract whereby the Company recognized the Association "as theexclusive collective bargaining agency for all of its employees employedas stevedores to handle freight between barges and cars, betweenbarges and wharves and between cars and wharves and any otherfreight handling incident to the Company's terminal facilities at thePort of New Orleans."By the terms of the contract such employeesmust maintain membership in the Union.The contract providesthat it should become effective June 1, 1940, and should continue ineffect until June 1, 1942, but that wage rates might be reconsidered onJune 1, 1941.The contract replaced an t arlier contract.On June5, 1941, the Company entered into a contract with the Associationrecognizing that organization as "the Collective Bargaining agency forits employees employed as Crane or DerrickOperatorsfor the Com-pany, in its terminal operations at New Orleans," and providingthat "said men must maintain their union status to the extent ofpayment of dues or be dismissed."The contract is for the term of1year.3In its brief the Company states that this contract is in reality a supplemental agreement extending theterms of the original agreement to the crane and derrick operators.Although certain provisions of theearlier contract are made part of the contract covering crane and derrick operators,on its face the agreementappears to be distinct and separate from the contract covering the loaders and unloaders of freight bargesand freight cars.In addition,as we have noted above,the contracts contain different provisions withrespect to membership in the Union. MISSISSIPPI VALLEY BARGE LINE COMPANY209As noted below, we find a unit consisting of stevedores or loadersand unloaders of freight cars and barges to be appropriate for thepurposes of collective bargaining.Neither the, Company nor, theAssociation urges that the contract covering the stevedores, whichhas been in existence for more than 1 year, should be a bar to an elec-tion among such employees.They, contend, in fact, that the unitshould comprise the stevedores as well as the crane and derrick oper-ators who are, as we have found, covered by a separate agreementbetween the Company and the Association. , Under these circum,-,stances, the contract covering the stevedores can not be regarded asa bar to this proceeding.Statements of the Regional Director and a Board Field Examinerintroduced into evidence at the hearing show that the I. L. A. and theAssociation each represents a substantial number of employees in theunit hereinafter found to be appropriate.4We find that a question has arisen concerning the representation ofemployees of the Company, and that such question tends to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.V. THE APPROPRIATE UNITThe I. L. A. contends that the Company's "loaders and unloadersof freight cars and barges,in the Port of New Orleans" constitute anappropriate unit.The Company and the Association claim that theunit appropriate for the purposes of collective bargaining embracesall loaders and unloaders of freight barges and freight cars and craneand derrick operators employed by the Company at New Orleans.The I. L. A. would thus exclude and, the Company and Associationwould include crane and derrick operators in the unit.The recorddiscloses that the crane and derrick operators work at the same docks4The I L A submitted to the Regional Director 102 authorization cards of which 35 were dated in Augustall the cards bore apparently genuine original signatures which were,witnessed by at least one,signatureHe reported that 85 of the signatures we're names of persons listed on the Company's pay roll of October 11,1941A Board Field Examiner reports as follows,Number of employees who have received Association cards for October-December 1941from Association -----------------------------------------------' 115 'Number of cards signed by employees designating I L A. as representative----- ------ 69Number of holders of Association cards who have signed I L. A. cards ------------------ 57Number of names on Company's pay roll of October 11, 1941 -----------------------124Number of employees on such pay roll who have purchased Association, cards for,October-December 1941 --------------------------------------------------------------- 111There were approximately 108 employees, within the unit found below to be appropriate on Octo-her 11, 1941438861-42-vol 3815 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the loaders and unloaders of freight barges and freight cars.However, there is no interchange of employees between the two classi-fications of jobs.Loaders and unloaders never become crane orderrick operatorsFlagmen who assist the operators are promoted tocrane or derrick operator positions when vacancies occur.Moreover,crane and derrick operators are paid a weekly salary; the loaders andunloaders work on an hourly basis.As indicated in Section IV above,the two classifications of employees are covered by separate contracts.,'We shall, therefore, exclude the crane and derrick operators from theunit.We find that all loaders and unloaders of freight barges and freightcars employed by the Company at New Orleans, excluding crane andderrick operators, constitute a unit appropriate for the purposes ofcollective bargaining and that such unit will insure to employees of theCompany the full benefit of their right to self-organization aiid tocollective bargaining and otherwise will effectuate the policies of theAct.VI. TIIE DETERMINATION OF REPRESENTATIVESWe find that the question, concerning representation which hasarisen can best be resolved by means of an election by secret ballot.We shall direct that those persons eligible to vote in the election shallbe those in the appropriate unit who were employed during the payroll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions hereinafter set forthin the Direction.Upon the basis of the, above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Mississippi Valley Barge Line Company,New Orleans, Louisiana, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All loaders and unloaders of freight barges and freight cars em-ployed by the Company at New Orleans, Louisiana, excluding craneand derrick operators, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-5As noted previously,the Company has recognized the Association as the exclusive bargaining agencyfor the crane and derrick operators and no other labor organization now claims to represent them. 11ISISTSSIPPI VALLEY BARGEE LINE COMPANY211tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, is part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Mississippi Valley Barge Line Company, New Orleans, Louisiana,an election by secret ballot shall be conducted as early, as possible butnot later than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Director forthe Fifteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all loaders and unloaders of freightbarges and freight cars employed by the Company at New Orleans,Louisiana, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including all employees who didnot work during such pay-roll period because they were ill or on vaca-tion or in the active military service or training of the United Statesor temporarily laid off, but excluding crane and derrick operators andemployees who have since quit or been discharged for cause, to de-terminewhether they desire to be represented by InternationalLongshoremen's Association, Local No. 854, affiliated with the Amer-ican Federation of Labor, or by Louisiana Laborers' Protective Asso-ciation, Incorporated, for the purposes of collective bargaining, or byneither.